R-590


                  TEEATTORNEY              GENERAL
                                QFtiXAS

PRICE  DANIEL
ATTORNEYGENERAL

                                   Suly 7, 1947

       Hon. WilUam N, lienrlQ,y
       CriminalDirtrlQt Attorney
       Dexar Bon&y                                Whetkrr er Bat a
       San Antonlo 5r Texas                       bag limit PjnCol-
                                                  lardd Reaoary or
                                                  JrrQbiu lx%rtr
                                                  in certafa eoun-
                                                  tier UIdar Eauor
                                                  Ml1 NC, 758, dots
                                                  ,efthe 50th Legis-

       Dear Mr. Henslay:
                  Your request fcr en opinion on the abwr       oap-
        tioned subject reads as follows:
                   "I am hereby requestirgan epinian aa
              to the interpretrticnof Douse Dill No.
              758 found in L947 Volnea~s Texas Dossion
              Law Serv4e0, April %8, - Hay U, 1947, is-
              SUB.
                   "It seeme RS thQu@ Article 879G-3
              of the Penal Code provided for a bag
              limit of two Collared Peacaries during
              the open 8eas8n af any on8 year, House
              ~111 No. 758, whioh 8 ecifieallyrepeals
              House Bill No; 123 anB pertains to the
              same subjeot matter, is not very clear
              as to whether or not at present there
              is a bag limit on Javelinas. Please ad-
              vise this orriae as etwn ae pOs8ible as
              to your intsrpxetot&orof House Dill 758
              in regard to the bag limit."
                    House Bill No. 884, Acts of the 46th Legisla-
        ture, 1939, Chapter 78, page 831, as amended by House
        Bill No, 1199, Acts of thQ 46tk Le ia1attW, 193% Chap-
        ter 9 page 832, proritJrr    rar a 8fetrM%da eloaedmaam
        on Cih llarod hooary or Javelina,with the QxcrptiQn of a
        period   from November 16 to January 1 Qf Qaah year, pro-
        vidin,$that no prrscns shall take in any one aeaQQn mQre
Han,    William       N, H~msley,         Page     2,     V-,298 i



than    two    Collared       Peccary       or Javelfna

                  House Bill       No. 758,        Acts    of    the     50th Legisla-
ture,     1947,     Chapter       160 J page       264, reads          as follows:

                 “Section      1:    Section      la of Acts
        1939 i Fortysixth            Legislature       j Special
        Laws, page 831, as amended by Acts,
        1941,     Forty,-seventh        Legislature,       page
        445, Chapter         281, Section         li and Acts,
        19L-5,Regular          Session,      Forty-ninth       Leg-
        islature     :, Chapter      110,page       158, is
        hereby     amended to read as follows:

                 ‘12Section          la      Provided;         however,
        that     it shall          be lawful        to take,         cap-
        ture !! shoot,           or kill        Collared       Peccary
        OP Javelina            in the Counties              of Crockett,
        Dimmit
        ---~i--s    _  FrJr,      Kinney,        La    Saa,       Maverick,
        Medlna,        McMuller~, __--    Stir?T?%lde            i -Val
        Verde , Webb :i ZapataL~ and Zavala ~ Texas,
        at any E,                and an open season               for Col-
        lared      Peccary         or Javelina           in such Coun-
        ties     is hereby           declared,           Provided       fur-
        ther,      that      ft shall        be unlawful          in such
        Countf,es       t,o have or take any Collared
        Peccary        or Javelina,            or any part           of same s
        in possessfon              for the purpose             of barter
        or sale r or to sell                  or to offer         for sale
        any Collared             Peccary        or Javelina,          or any
        part     of same, and any person                     violating
        the provisions               of this      Act shall          be guil-
        ty of a misdemeanor                  and upon convictfon
        shall      be fined          in a sum of not less                 than
        Ten Dollars            ($10 ) nor more than Fifty
        Dollars        ($50);       and each Collared               Peccary
        or Javelfna          i OP any part             thereof     !, taken
        or possessed             or offered         for Sale or POS-
        sessed       for the purpose              of sale       or sold,
        in violation             of this       Act shall        consti-
        tute     a separate            offense;      i     (Emphasis
        added) I
                "set, 2,; All laws or parts             of laws
        in conflict     with this       Act are hereby       re-
        pealed,     and House Bill        No: 123, Acts Of
        the Fiftieth      Legislature      U heretofore      en-
        acted    is hereby    specifically        repealed,
Hon.   William      N, Hensley,         Pags    3, ‘V-29d.


                “Sec.     3. The fact that Javelina                    popu-
       lations       in Crookett,          Friar     Kinney,       La Salle,
       Maverick,        Medlna s &Mullen,             ‘Uvalde,      Val
       Verde,      and Zavala         Counties       are threatening
       domeetio        orops     creates      an emergency          and an
       imperative         public     neoessity         that     the Con-
       stitutional         Rule requring           that     bills     be
       read on three           several       days in each House
       be and the same is hereby                   suspended,        and
       this     Act shall        beaome In full           force     and af-
       fect     from and after           its    psssape,        and it’ is
       BO enacted,”

              House Dill, 75r.i~ is the last      of several    amend,-
ments s the first       of whi,ch wss passed      In 19/+1,provid-
ing a section       la to the original       1739 ACtS, exempting
certain    counties     from the terms      of the 1939 Acts and
providing     for an open season       in suoh counties.        Each
amendatory     act is identical      except    that   fn each amend-
ment additional        counti,es were included      in Section     la,
and that    House Bill      No0 758 declares      an emer$sacg.

               From    39 Texas       Jurisprudence,          we quote:

               “Primarily        the intention         and meaning
       of the Lagislatura             must be ascertained            from
       the language         of the statute          read as a
       whole B that       is,    from the entire           context
       of the law,          If the statut,ory          language
       clearly      and distinctly          reveals      the Sagis-
       lative     intent,      there     fs no occasion          to
       look elsewhere,”              (nurnarous     cases     cited)   D

              It was obvi,ously    the intent      of the Legfsla-
ture    to declare    an open season    on Co’ilared      Peccary    or
Javelina,     without   a bag limit,    In the oounties         enumer-
ated    in Section    la i,n ,view of the fact       that  Javelina
population      fn said  counties    was threatening       domestic
crops O

              It is,     therefore,       the opinion       of this    depart-
ment that     at present        there   i,s no bag limit        on Collared
Peccary     or Javel,ina      in the Counties          of Crockett,     Dimnit,
Frio,~Kinney,      La Salle,         Maverick,     Meaina,     McMullen,
Starr,    Uvalde,     Val Verde o ;iebb,         Zapat,a,   and Zavala.        By
virtue    of the 1939 Acts there             I.s, however,      a closed     sea-
son and a bag limit           in all    other     counties,
Han, Wfllfam N, Hensleg, Pago 4s V-298,




         No bag lfmft at preaeat exists on
    CollarrdPaeoarg or Javelina in the Coun-
    ties carCrookstt,Dimmit, Frlo, Kfnnsg,
    La Salle, llararfok,Medina, McMullen,
    Starr, Uvalde, Val Verdes Webb, Zapata,
    and Zavala. The13 is, howavers a closed
    season and a bag limit fn all other ooun-
    tICIS,

                         Yours   very truly
                     ATTORNEY GENERAL OF TEXAS


                     By =b
                                 Artie Stephens
                                      Assistant




                     ATTORNEY GENXRAL,